Warren E. Burger: We will hear arguments next in number 71-422, Lake Carriers Association against MacMullan. Mr. Elder.
Scott H. Elder: Mr. Chief Justice, members of the Court, I suppose our plea here is really quite simple when you boil everything down. What’s involved is basically a fleet of vessels navigating the Great Lakes. These vessels trade throughout some eight separate States in interstate and foreign commerce and two provinces of Canada. Now we’re involved with a somewhat emotional issue as everyone knows pollution is. We feel a responsibility to end pollution. That’s the responsibility of every citizen. But we also feel that if the abatement of pollution is a valid premise in Michigan, it’s also a valid premise in Ohio, in Wisconsin and Illinois and what have you. We are willing to put the equipment on the vessels, we are not asking this Court to act as a super legislature and decide what the Pollution Bill rights is or should not be. What we feel as a basic concept that once we installed pollution equipment aboard the vessel, whatever that equipment should be. We should be able to use it wherever we go. We have a federal license which authorizes to trade on the Northern and Northeastern Frontier. Having that federal license, we should then be able to use that pollution device in any port, any waters that we go into.
Speaker: What’s the basis for you saying that Mr. Elder, if the State of Michigan says otherwise, is it the federal statute?
Scott H. Elder: First of all, I think Michigan has exceeded the police power. I think that Michigan statute goes beyond the police power because it has extra territorial effect. Secondly, I think the uniform maritime law play the most important point in this whole case requires that this be treated as a matter of uniformity and not a matter of individual state action. Finally, not finally but we do have a Commerce Clause involved here. There are numerous cases which hold that where a particular function in commerce requires national uniformity, even in the absence of a federal statute then the states have no authority to act because it has to be treated uniformly. Finally, we do have a question of preemption under the Federal Water Quality Act of 1970. We also feel very strong about that particular issue that this field has been completely preempted by the Federal Government. Now, you take a look at the Act, that is the Federal Act and Congress came out with a comprehensive scheme of pollution control. It gave the EPA the authority to promulgate standards and figure out just what type of level of treatment you have to have aboard these vessels and this is a nationwide standard. Then it gave the coastguard the authority to go ahead and promulgate rules and regulations covering the design of that particular equipment. And this gets to be very important because that equipment has to fit the vessel and it has to comply with marine safety regulations. You have got problems of stability. You have got problems of the integrity as a whole. So it has to be all taken care of by the coastguard. Now, we advocate that this shows a comprehensive overall scheme for pollution control. We believe that preempts the States because to let the States go ahead here now. Even for a short time completely frustrates the federal program.
Speaker: Why does it, when the federal regulations don’t become applicable to existing vessels until a future time?
Scott H. Elder: Precisely, for this reason. If we are to put a holding tank in because of Michigan’s law. Presume we got to pump that tank out and if we are in Ohio and Wisconsin, we’ve got no legal remedy, no equitable remedy while we can compel anybody to put on pump-out station and get rid of that stuff. So --
Speaker: Isn’t that a problem which exists regardless of the pending federal regulations?
Scott H. Elder: No, it isn’t. No, if we had overall federal regulations, then we can put the equipment in and we would have some leverage somewhere and I assume that when these federal regulations do go in, that the EPA is going to have some authority to control short stages if the solution is pump-out. But I think if you look at the Federal Act, you will see that it provides for an effluent standard, meaning that there is a certain overboard discharge to be allowed, this way the ship can function. I realize that there were probably certain limited, restricted areas where no overboard discharge will be allowed because of in certain harbors and so forth that type of thing. But once you do that, make that particular restriction and you put your treatment device aboard the vessel, then when you do have to hold, you can hold the treated effluent not raw sewage and this is what we want to do. Now, we are not objecting to these limited no discharge areas. But we say under the Federal Act, you are allowed to have an effluent go overboard out in the lake and so forth. And then if we do have to hold and if we do have to store then we are to be holding treated effluent not raw sewage in a great big tank. It is the extra territorial effect of the Michigan Act --
Speaker: You said that we ought to do this and we ought to do that but I mean isn’t that not basically a policy judgment that is up to the judgment of legislature in the first instance rather than of the private carrier?
Scott H. Elder: Definitely, very definitely but the point I’m trying to make is this. I’m not asking this Court to set as a legislature as I indicated before and decide the pollution device. We are saying basically this. It’s got to be uniform. We trade at eight states and two provinces of Canada so let’s make this thing the same. We’ve got to go out and put something on these vessels.
Speaker: You mean your concern is that the Michigan law specified one form of solution. New York perhaps another, Illinois is still a third and if you are subject only to the federal regulation that then there be a single specification. Is that it?
Scott H. Elder: That’s a very distinct possibility. I mean, if the States can do something. Well, they already have done things completely different. The Wisconsin statute is not the same as the Michigan statute. The New York statute is not the same as the Michigan statute. In fact, actually our vessels are exempt under the New York statute because our vessels are already subject to the interstate quarantine regulations. We are already prohibited from federal law from discharging and then briefing my -- out of any specified intake crib on the Great Lakes. That is a domestic water intake crib. Now, if you just leave one state alone, the problem is you have got to put something on your vessel, it’s a machine. It’s a piece of equipment and then once you’ve done that, you just can’t shut it off. You got to be able to use that wherever you go. And you go outside in Michigan, you are to be able to use it in Ohio. But now here is another typical example and I’m way off my argument here but anyway let’s look at this. Suppose you got a ship going from Duluth to Chicago. Now it passes down the St. Mary’s River and passes through Michigan waters. But that particular vessel company has no way of compelling the fellow in Duluth to pump in and put in a pump-out station. There is no way of compelling the fellow in Chicago to put in a pump-out station yet this ship is supposed to have holding tank and put all the stuff into it.
Speaker: Well, can’t the ship arrange, the shipping company with its own funds to put in pumping-out station in Duluth or in Chicago?
Scott H. Elder: Well, do you think we can convince Pacino Railroad and Cleveland, Ohio for example to put in a pump-out station?
Speaker: Well, are you saying it’s a financial burden?
Scott H. Elder: No. No, we are not concerned about the cost. We are not raising the question of money. What we are saying is, we’ll do it, you’ll go ahead and put the devices in but once we do we want to be able to use them wherever we go. I don’t think that is an unreasonable device --
Speaker: Do you have pump-out stations in your homeport?
Scott H. Elder: No. There are no pump-out stations that I know of existence for commercial vessel. There are pump-out stations in these little yard places and so forth, where a vessel homes itself so to speak. But our vessels don’t. Our vessels go all over the lake. Now, holding tanks may be a good solution for some vessel that comes in to a particular dock every trip, trades in there every one or two days. This may be the simple and best arrangement. But it’s the vessel that is coasting all over the lakes and never knows what state it is going to be into next and this really gets down to the fundamental concept of maritime law. Now, this is more than just a Commerce Clause. The maritime, uniform maritime law is based on entirely different provision of the constitution. And if you look at the Knickerbocker Ice Company case and the Jensen case, they say that you have got to absolutely have uniformity throughout this maritime business and there they held two things. First of all, that the State of New York could not regulate Longshoreman, that’s why we have the Longshoremen and Harbor Workers Compensation Act. Then in Knickerbocker Ice, the Congress turned around and tried to give the authority to the States and this Court said no. This is a Congress of delegated powers, the delegation is from the people to the Congress and the Congress cannot give it back to the States. And this is the one area where the States cannot interfere. Now, I know that the State of Michigan said, well, the States can regulate pilotage and then there is no interference with the maritime law. But I think that’s an interesting example because look at what pilotage is. Now first of all, pilotage is based essentially on local knowledge. When the constitution was written, we had a conglomeration of 13 separate States but at that time each of those States had their own pilotage system, within their own pilotage waters. But what happens, pilotage is local, it’s based on local knowledge and it ends at the state line. The pilot gets off the boat. Here, we put a holding tank on. We just can’t throw it off the side after we get outside of Michigan’s water. So, I think the distinction here is between the full train crew cases and the cases regulating the length of trains. Now, in the full crew cases, the Court noted, this Court that the effect of the statute ends at the state line of the people. Extra man in the crew, whatever it is, gets off at the state line. It is simple enough to stop the train. But now, when you start regulating the length of the trains, then there are only two alternatives. One, is to break up the train at every border and reshuffle your cars but you can’t do this until you got a (Inaudible). The other alternative is to comply with the very minimum number of cars of any state to which you pass. And this Court specifically held and I am talking about Southern Pacific Company versus Arizona. This Court specifically held that that gave the state statute based on the police power extra territorial jurisdiction which the police power cannot extend.
Speaker: Of course the three-judge District Court didn’t rule against these claims used on the merits, they just said you should raise them in the Michigan Court?
Scott H. Elder: Well, I would like to get to that if you don’t mind, Your Honor. It’s true the three-judge court did not rule on any of these issues. They said that they were going to abstain that we should go back to the state courts. Now, abstention, alright. It’s pretty clear that where there is a case pending, a criminal case pending in the state court that this Court feels an abstention is proper unless there is bad faith, harassment through this particular state prosecution. Now here, there is no harassment, we are not to challenge the spirit of the officials of Michigan. But also there is a fact that there is no state prosecution pending at all. So when the state court goes back, or when the Federal Court goes and says go back to state court, we actually have no place to go unless we just sit up there in Michigan and wait for the state to sue us.
Speaker: There is no civil proceeding of any kind here?
Scott H. Elder: No. Michigan has got a Declaratory Judgments Act.
Speaker: So you could start a state declaratory judgment?
Scott H. Elder: Oh! No. We could not use the state Declaratory Judgment Act because if there is no controversy in Federal Court then there is none in State Court.
Speaker: If there is no controversy in Federal Court you are out of Court anyway?
Scott H. Elder: Right but the Michigan statute is based on the same premise as --
Speaker: Well, the three-judge court did not say there was no controversy?
Speaker: Yes they did, that all three-judge court issue on preempt is true and that as to the other issue there is no case for controversy?
Scott H. Elder: This is right. And this is --
Speaker: Don’t you think then you have to address yourselves to what is a case of controversy?
Scott H. Elder: Oh, very definitely! There is a real case of controversy here because we’ve got 187 vessels that we’ve got to do something with those vessels. Now, before we put in this equipment and install it, we disagree that Michigan has the right to require us to put in holding tank. Now, this we feel is a very real and right controversy, it means that we’ve got to go out and do something if this Michigan law is valid. If it isn’t then we can go the course of the Federal Legislation. So there is a real right and ready controversy here and I was quite interested in an opinion here. This is a -- Mr. Justice Brennan and Mr. Justice White and Mr. Justice Marshall in concurring in part and dissenting in part in this case of Perez versus Ledesma decided last term. Citation is 39 Law 4214. Now, this Court said in that particular case, that if the state prosecution was first filed and if it arrives an adequate form for the adjudication of constitution rights, the federal court should not ordinarily intervene when however as here at the time of the federal hearing there is no state prosecution to which the Federal Court plaintiff may be relegated for the assertion of his constitutional defenses, the primary reason for refusing intervention is absence. Then it goes on to say but the basic principle that in appropriate circumstances, federal courts will exercise equity power against state officials to protect rights, secured and activities authorized by paramount federal law remains firmly embedded in our jurisprudence. Now, more importantly it goes on and says this, citing Terrace versus Thompson, they say that talking about defendants or whatever you want to call the appellants whatever they might be, they are not obligated to take the risk of prosecutions, fines and imprisonment and loss of property in order to secure an adjudication of their rights. Finally, it says this, in case of this sort and whatever provision the claim of unconstitutionality rest, the justification for intervention is that individuals should be able to exercise their constitutional rights without running the risks of becoming lawbreakers. The justification applies the full force where there is a continuing life controversy and federal intervention is sought when there is no state prosecution in which the state may be treated. In other words, we don’t feel that we’re lawbreakers and we don’t think that we should have to sit and wait for the suit or the state to sue us before we can get an adjudication of our constitutional rights. But, I want to answer this question. Suppose the state did sue. In this particular litigation you have got 19 individual vessels companies as plaintiffs, operating a total of 187 ships. Alright, which one of the 19 is going to be the first guinea pig? And I really have the nerve to go out and try this type of case, the pollution case in a criminal proceeding. Take one step further, each ship is potentially an offender although the state courts have no in rem jurisdiction. But, then you have got a 187 potential offenders. Take the total number of ships in the Great Lakes and the American Flight, 422. Add to those the Canadian vessel, the foreign overseas five vessels and you have got all these possible potential offenders. But what has really happened here, actually you’ve taken all these suits and you consolidated here down into one particular lawsuit. Now this is the purpose of the Declaratory Judgments Act. This is what its form. Actually, you save litigation, you got a form that has taken away the stigma of the criminal proceeding and we can get right down to the substance of deciding the case. Now, --
Speaker: Yes. But you can’t have a Federal declaratory judgments action without a case of controversy, can you?
Scott H. Elder: We do have a case of controversy.
Speaker: Well, you haven’t. What is it?
Scott H. Elder: What is it? It’s a fact that they are trying to require us to install these holding tanks under the Michigan law. We say that is under constitutional exercise of state power.
Speaker: Have they actually demanded to get? Have they suggested it?
Scott H. Elder: Yes. We went up, we had conferences with them. They want to cooperate. Their concept of cooperation was, go ahead and put in these holding tanks.
Speaker: So you think that the adversary situation has developed to the point where there is adverse symptom?
Scott H. Elder: Yes. Oh! Very definitely. Very definitely. But frankly, we didn’t want to let it get along so far that we had to go in there and be cited in a criminal proceeding. Now, that we’ve already been accused to be lawbreakers.
Speaker: Apparently everyone concedes that when the federal rules come out there will be preempts.
Scott H. Elder: Right.
Speaker: Now, the federal rules haven’t come out?
Scott H. Elder: No. They are in the process of promulgation and they should be out some time but why they are not out, I don’t know. This Federal Act was passed in April 3, 1970 and they still have it.
Speaker: But if you put in the holding tanks and then the Federal Act comes out with different requirements and preempts then you will have to comply with the Federal Act?
Scott H. Elder: Right. And we’re stuck to the holding tank and we got even less means than of compelling some dock-side in order to put in pump-out facility because he says you’re crazy, we got the Federal Act.
Speaker: You have five years though for existing vessel. Don’t you under the -- from the date of promulgation that --
Scott H. Elder: This is true but there is presently legislation pending. It’s passed the House. It’s passed the Senate. No, it has passed the House. It’s passed to Senate. It is reported out at the committee in the House which says that why you still have this five and two-year period that as soon as you put in a device that is approved by United States Coast Guard then you are automatically deemed to be in compliance with federal law and there will be no state control or preemption. So, you then accelerate to five years by simply installing the device once we got the device.
Speaker: And once you get the law?
Scott H. Elder: Right.
Speaker: So the five years is for your protection not the state?
Scott H. Elder: No. The five years is not necessary for our protection. The five years --
Speaker: Five years to comply though with the federal order?
Scott H. Elder: Well, it is not based, it is not a concession. The Senate said that this is the most reasonable, practical time based on technology and reasonableness that such a program composing --
Speaker: Which are you suppose to comply with in this five years. Say the standard federal standards come out. Are you supposed to comply with federal standards right away? Or do you have a five-year grace period?
Scott H. Elder: We do have a five-year grace period but that doesn’t mean that there is a vacuum there that the States can fill.
Speaker: I understand that. I understand, yes. But you have five years to change over from state regulation with federal?
Scott H. Elder: We have five years in which to comply with the federal but I don’t think it’s a question of changing over from state to federal because I don’t think the States have the jurisdiction in the first place.
Speaker: I understand that but in part of the federal system.
Scott H. Elder: On existing vessel it is true. But I’m sure that once we get the standard, we’ll equip much faster than the five years.
Speaker: You don’t think -- let’s assume Congress pass a law and it says, carrier still live up to the diverse state laws, however different thing may be for five years, at the end of five years, there will be a uniform standard.
Scott H. Elder: If they pass a law like that, Your Honor, we’ll be right back here again in this Court.
Speaker: But why, has the Congress got plenary control over interstate commerce? And if permits states to regulate what might not otherwise be regulated by the state?
Scott H. Elder: And that is unlawful delegation of Court. But now, the other side of the coin is I think the Federal Government can adopt a state regulation. That is Cooley versus Board of Wardens. But there is a --
Speaker: Don’t you think that federal -- that the law by saying that five years preempts of the late five years is in effect the Congressional statements that state law shall control these lines?
Scott H. Elder: No, I do not. No.
William J. Brennan, Jr.: Now, your point I gather would be that’s complete federal preemption of anything on the states even though you have five years within which to comply?
Scott H. Elder: Right.
Speaker: And meanwhile the States can’t do anything. Is this based on a rapidly argument or generally present on preemption --
Scott H. Elder: It’s based primarily on admiralty argument and the Commerce Clause. I think even in the absence of a federal statute. And we won’t even need a federal statute here for this Court to hold this Michigan statute unconstitutional.
Speaker: That’s on your admiralty argument?
Scott H. Elder: It’s is on the admiralty argument, it’s on the Commerce Clause argument and it’s on the basic commerce of the police power. But you just -- this first issue the police power. You don’t really get to any of the other issues. If the state statute exceeds there basic police power because of this extra territorial effect, you don’t actually have to reach that stuff.
Speaker: Superficially, you run up against Heron-Schmidt (ph) case, don’t you?
Scott H. Elder: The Heron-Schmidt (ph) case, I think it sets the outer limits of the police power because once that --
Speaker: It didn’t say so, it said it was talking about inner core of the police power unless that’s the opinion said.
Scott H. Elder: Yes. This is true but I think that Mr. Justice Stewart what you called the inner Court also becomes the outer limit because once that vessel sailed away from Detroit, that ordinance had no more effect. It did not require any equipment change. If fact we have still got many, many hand acquired vessel going in and out of Detroit. It only means that when you are a fireman, you got to work a little harder to keep your --
Speaker: Keep back down?
Scott H. Elder: Yes, but once that ship goes away, she is free.
Speaker: Because the claim in that case was that it would require structural law alterations?
Scott H. Elder: I don’t recall. Oh! Wait, yes sir there’s a footnote where they said we do not reach this particular issue as to the equipment of the vessel. It was just --
Speaker: Well as to criminal prosecution?
Scott H. Elder: Right.
Speaker: Footnotes on.
Scott H. Elder: Yes. Well I have kind of lost my time I guess --
Warren E. Burger: You have about one minute before we rise for today then you’ll have about five minutes left tomorrow.
Scott H. Elder: All right, fine. Now as I indicated earlier. Well, I just briefly touch on due process and equal protection. The thing is on some of the vessels right now, we have these devices which treated secondary treatment --
Warren E. Burger: I think we’ll continue in the morning.
Scott H. Elder: Fine, thank you.